Citation Nr: 0516979	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.  

2.  Entitlement to service connection for arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, in pertinent 
part, the RO denied entitlement to service connection for 
arthritis of both knees.  The veteran's disagreement with 
that decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for arthritis of 
both knees.  He contends that his claimed bilateral knee 
disabilities are the result of accidents that occurred in 
service.  He has stated that he received injuries in a truck 
accident in Germany in November 1961 and was taken to an aid 
station where he was given APCs and was told by Medic Spc 4 
Polite not to continue working that day.  The veteran also 
reports that while running during training approximately two 
weeks later, he tripped and his knee "went out."  The 
veteran states that he told his trainer, Sergeant Rivera, who 
told him not to continue running that day.  

The RO denied the veteran's claims for service connection for 
arthritis of the knees in part because the veteran's service 
medical records include no mention of complaints or treatment 
concerning his knees.  In view of the veteran's statements 
concerning knee injuries in service, he should be notified 
that evidence currently needed to substantiate his claims 
includes evidence, such as statements from fellow servicemen 
or contemporaneous letters he may have written to family 
members or friends, that corroborate his statements 
concerning knee injuries in service.  If the veteran submits 
such evidence, he should then be provided a VA examination 
and medical opinions should be obtained concerning the 
etiology of any current arthritis of the knees or residuals 
thereof.  

Subsequent to certification of the appeal to the Board, the 
veteran submitted a request, with a release authorization 
form, that VA obtain private medical records concerning a 
left total knee replacement in January 2005.  In view of the 
necessity of remand for other reasons, and as these records 
could include evidence pertinent to at least the claim for 
service connection for arthritis of the left knee, it should 
be obtained.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and notify him that evidence currently 
needed to substantiate his claim for 
service connection for arthritis of the 
right knee and arthritis of the left knee 
is evidence of injury in service and 
medical evidence that relates any current 
arthritis of the knees to injury in 
service.  

The AMC should specifically notify the 
veteran that he should submit evidence, 
such as statements from fellow servicemen 
or contemporaneous letters he may have 
written to family or friends, that 
corroborates his statement that he 
received injuries in a truck accident in 
Germany in November 1961 and was taken to 
an aid station where he was given APCs 
and was told by Medic Spc 4 Polite not to 
continue working that day and/or that 
while running during training 
approximately two weeks later, he tripped 
and his knee "went out" and his 
trainer, Sergeant Rivera, told him not to 
continue running that day.  

The AMC should also notify the veteran 
that medical evidence needed to 
substantiate his claims is a medical 
opinion wherein the medical professional 
determines that it is at least as likely 
as not (50 percent or greater likelihood) 
that any current arthritis of the right 
knee/arthritis of the left knee (or 
residuals thereof) had its onset in 
service or is causally related to an 
identified incident of service.  The 
rationale for the opinions should be 
explained, and the opinions should take 
into account the veteran's history and 
medical records during and after service.  

The veteran should also be notified that 
if he submits evidence corroborating his 
assertion of knee injuries in service, VA 
will provide a VA examination and obtain 
a medical opinion, but that it is 
ultimately his responsibility to obtain 
evidence that substantiates his claims.

In addition, the AMC should contact the 
veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for arthritis of 
the right or left knee at any time since 
service.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file evidence 
identified by the veteran.  The AMC 
should specifically request that the 
veteran provide a current release 
authorization for records from Dr. 
Richard Moulton, 1440 E. Sherman Blvd., 
Muskegon, Michigan 49444 and that he 
identify the entire time period during 
which he received treatment or evaluation 
from Dr. Moulton.  In any event, the AMC 
should obtain and associate with the 
claims file all VA treatment records, 
imagining studies, and any hospital 
summaries for the veteran from VA medical 
facilities in Grand Rapids and Battle 
Creek, Michigan, dated from December 2001 
to the present.  

The AMC should explicitly request that 
the veteran provide any evidence in his 
possession that pertains to his claims 
for service connection for arthritis of 
the right knee and service connection for 
arthritis of the left knee.  

2.  Thereafter, if evidence has been 
received that corroborates the veteran's 
assertions of knee injuries in service, 
the AMC should arrange for a VA 
examination to determine the nature and 
etiology of any current arthritis of the 
knees.  All indicated studies should be 
performed.  After examination and review 
of the record, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any arthritis of the 
right knee had its onset in service or is 
causally related to any identified 
incident of service.  In addition, and 
again with complete rationale, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any arthritis of the left knee, or 
residuals thereof, had its onset in 
service or is causally related to any 
identified incident of service.  The 
opinions should be supported by an 
explanation of the medical facts and 
principles used in formulating them.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents therein in connection with the 
examination and that it was available and 
reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the AMC should readjudicate entitlement 
to service connection for arthritis of 
the right knee and entitlement to service 
connection for arthritis of the left 
knee.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the AMC should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


